 



Exhibit 10.3

Execution Copy

Schedule 3.1

     The obligation of each Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:

          (a) Administrative Agent shall have received a letter duly executed by
Borrower authorizing Administrative Agent to file appropriate financing
statements in such office or offices as may be necessary or, in the opinion of
Agents, desirable to perfect the security interests to be created by the Loan
Documents;

          (b) Administrative Agent shall have received evidence that appropriate
financing statements have been duly filed in such office or offices as may be
necessary or, in the opinion of Administrative Agent, desirable to perfect the
Agent’s Liens in and to the Collateral, and Administrative Agent shall have
received evidence satisfactory to Agents reflecting the filing of all such
financing statements;

          (c) Administrative Agent shall have received each of the following
documents, in form and substance satisfactory to Agents, duly executed, and each
such document shall be in full force and effect:

               (i) the Cash Management Agreements,

               (ii) the Control Agreements,

               (iii) the Security Agreement,

               (iv) a disbursement letter executed and delivered by Borrower to
Administrative Agent regarding the extensions of credit to be made on the
Closing Date, the form and substance of which is satisfactory to Agents,

               (v) the Fee Letter,

               (vi) the Lender Side Letter Agreement,

               (vii) the Mortgage on the Real Property located in Union, New
Jersey,

               (viii) the Perfection Certificate, and

               (ix) letters, each in form and substance satisfactory to Agents,
from Existing Lenders to Administrative Agent respecting the amount necessary to
repay in full all of the obligations of Borrower and its Subsidiaries owing to
Existing Lenders and obtain releases of all of the Liens existing in favor of
Existing Lenders in and to the assets of Borrower and its Subsidiaries, together
with termination statements and other documentation evidencing the termination
by Existing Lenders of their Liens in and to the properties and assets of
Borrower and its Subsidiaries.

          (d) Administrative Agent shall have received a certificate from the
Secretary of Borrower (i) attesting to the resolutions of Borrower’s Board of
Directors authorizing its execution, delivery,

 



--------------------------------------------------------------------------------



 



and performance of this Agreement and the other Loan Documents to which Borrower
is a party, (ii) authorizing specific officers of Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of Borrower;

          (e) Administrative Agent shall have received copies of Borrower’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by the Secretary of Borrower and by the appropriate officer of
Borrower’s jurisdiction of organization;

          (f) Administrative Agent shall have received a certificate of status
with respect to Borrower, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of Borrower, which certificate shall indicate that Borrower is in
good standing in such jurisdiction;

          (g) Administrative Agent shall have received certificates of status
with respect to Borrower, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of Borrower) in which its failure to be
duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

          (h) Administrative Agent shall have received a certificate of
insurance, together with the endorsements thereto, as are required by
Section 5.8, the form and substance of which shall be satisfactory to
Administrative Agent;

          (i) Administrative Agent shall have received Collateral Access
Agreements with respect to the following locations: (i) International Creative
Data Industries, Inc., 8 Trowbridge Drive, Bethel, Connecticut and (ii) Triad
Tool and Die Company, 27-29 Montgomery Street, Hillside, New Jersey;

          (j) Administrative Agent shall have received opinions of Borrower’s
counsel in form and substance satisfactory to Agents;

          (k) Borrower shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrower on the Closing Date under this
Agreement or the other Loan Documents;

          (l) If necessary for the calculation of Required Availability,
Borrower shall have remitted by wire transfer to Administrative Agent all cash
(and delivered all cash equivalents in such manner as directed by Administrative
Agent) of Borrower utilized to calculate the Required Availability;

          (m) Agents shall have completed their business, legal, and collateral
due diligence, including (i) a collateral audit and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to Lender Group, the results of which shall be satisfactory to
Agents, (ii) an inspection of each of the locations where Borrower’s and its
Subsidiaries’ Inventory is located, and (iii) completion of a pre-funding audit,
the results of which shall be satisfactory to Agents;

          (n) Administrative Agent shall have received completed reference
checks with respect to Borrower’s senior management, the results of which are
satisfactory to Agents in their sole discretion;

          (o) Administrative Agent shall have received a set of Projections for
the three (3) year period following the Closing Date (on a year by year basis,
and for the one (1) year period following the Closing Date, on a month by month
basis), in form and substance (including as to scope and underlying assumptions)
satisfactory to Agents;

-2-



--------------------------------------------------------------------------------



 



          (p) Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

          (q) Administrative Agent shall have received mortgagee title insurance
policies (or marked commitments to issue the same) for the Real Property
Collateral issued by a title insurance company satisfactory to Agents (each a
“Mortgage Policy” and, collectively, the “Mortgage Policies”) in amounts
satisfactory to Agents assuring Administrative Agent that the Mortgages on such
Real Property Collateral are valid and enforceable first priority mortgage Liens
on such Real Property Collateral free and clear of all defects and encumbrances
except Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance satisfactory to Agents;

          (r) Administrative Agent shall have received a phase-I environmental
report for the Real Property Collateral located in Union, New Jersey and a real
estate survey with respect to each parcel composing the Real Property
Collateral; the environmental consultants and surveyors retained for such
reports or surveys, the scope of the reports or surveys, and the results thereof
shall be acceptable to Agents;

          (s) Administrative Agent shall have received Uniform Commercial Code,
tax lien and litigation searches, the results of which shall be satisfactory to
Agents;

          (t) No material adverse change shall have occurred in Borrower’s
financial condition or prospects or in the value of the Collateral;

          (u) No material adverse conditions in loan syndication or financial or
capital market conditions generally that would make the proposed syndication
impracticable or materially more burdensome shall have occurred;

          (v) Borrower shall have complied with the Federal Assignment of Claims
Act in a manner acceptable to Agents, including the following (i) all necessary
notices and assignments under the Federal Assignment of Claims Act shall have
been executed by Borrower and, if necessary, The CIT Group/Business Credit,
Inc., for delivery, on the day immediately following the Closing Date to
Borrower’s Administrative Contracting Officer with respect to all Government
Contracts that are in effect as of the Closing Date and (ii) Borrower shall have
amended its registration with the Central Contractor Registration database
maintained by the Department of Defense and other agencies of the United States
of America, so that all electronic payments made by the United States of America
or any agency or department thereof to Borrower shall be made to an account
designated by Administrative Agent;

          (w) Borrower and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority, stockholder, director or any third party in connection with the
execution and delivery by Borrower or its Subsidiaries of the Loan Documents or
with the consummation of the transactions contemplated thereby;

          (x) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agents; and

          (y) Agents shall have received a certificate from the Chief Financial
Officer of the Borrower dated as of the Closing Date certifying (i) as to the
truth and accuracy of the representations and warranties made by Borrower in the
Credit Agreement and the other Loan Documents, and (ii) that before and after
giving effect to the extensions of credit to be made on the Closing Date, (x) no
Default or Event of Default shall have occurred and be continuing, and
(y) Borrower and each of its Subsidiaries is Solvent.

-3-